Fourth Court of Appeals
                               San Antonio, Texas
                                     JUDGMENT
                                   No. 04-13-00282-CR

                                Landon Louis WICKER,
                                       Appellant

                                           v.
                                       The State of
                                  The STATE of Texas,
                                        Appellee

                From the 399th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2011CR4528B
                         Honorable Ray Olivarri, Judge Presiding

       BEFORE JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

      In accordance with this court’s opinion of this date, the trial court’s judgment is
MODIFIED to DELETE the assessment of attorney’s fees against appellant. The trial court’s
judgment is AFFIRMED AS MODIFIED.

      SIGNED December 20, 2013.


                                             _____________________________
                                             Sandee Bryan Marion, Justice